Citation Nr: 0535177	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-36 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left wrist strain.

2.  Entitlement to a compensable evaluation for dislocation 
of the fourth metacarpal of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1993 to September 
1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's service representative has contended, among 
other things, that there is neurological impairment secondary 
to the veteran's service-connected left ring finger and wrist 
disability that should be considered in determining 
entitlement to a higher rating.  However, the Board does not 
find that the veteran has been service connected for nerve 
damage as secondary to service-connected disability.  
Therefore, this issue is referred to the regional office (RO) 
for appropriate consideration.


FINDINGS OF FACT

1.  Left wrist strain is manifested by symptoms in an 
unexceptional disability picture that do not approximate more 
than some limitation of motion with pain.

2.  Dislocation of the left fourth metacarpal is manifested 
by symptoms in an unexceptional disability picture.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for left wrist strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2005).

2.  The criteria for a compensable evaluation for dislocation 
of the left fourth metacarpal have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5219-5230 (in effect before and after 
August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the claims file reflects that the veteran has 
been advised on multiple occasions of the evidence necessary 
to substantiate his claims.

First, prior to the initial rating decision in April 2004 
that denied a compensable rating for the veteran's left 
fourth finger dislocation but assigned a separate 10 percent 
rating for left wrist strain, the veteran was advised in a 
January 2004 letter of the evidence that was necessary to 
substantiate his claim for an increased rating, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

An August 2004 statement of the case then continued the 
denial of a rating in excess of 10 percent for left wrist 
strain or a compensable rating for dislocation of the left 
fourth finger, noting that the left wrist strain was 
manifested by not more than functional limitation with pain, 
and that the lack of anatomical abnormality and/or painful 
fourth finger motion justified the continuation of a 
noncompensable rating for this disability. 

Thereafter, following further VA examination in February 
2005, a March 2005 supplemental statement of the case again 
continued the ratings for the veteran's left wrist and fourth 
finger disabilities, advising the veteran that the evidence 
still did not warrant a rating in excess of 10 percent for 
his left wrist disorder or a compensable rating for his 
dislocation of the left fourth finger.

Although the January 2004 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

There is also not indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  In addition, neither the veteran not 
his representative has indicated any intention to provide 
additional evidence.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of the veteran's service-connected left wrist and 
fourth finger disabilities reflects that service connection 
for status post dislocation of the left fourth finger was 
granted in a March 1997 rating decision, at which time a 
noncompensable rating was assigned.  Service medical records 
were noted to reflect reduction and casting of the dorsal 
dislocation of the fourth metacarpal in August 1994.  It was 
also noted that VA outpatient records from October 1994 
indicated that the fracture was healed.  A September 1994 X-
ray was interpreted to reveal that the left hand appeared 
normal without evidence of fracture.

A December 2003 VA outpatient record reflects an examiner's 
finding that VA X-rays revealed some mild osteoarthritic 
changes at the fourth and fifth carpal metacarpal (CMC) 
joints.

Thereafter, following the receipt of additional VA outpatient 
records and the results of VA examination in January 2004, an 
April 2004 rating action assigned a separate 10 percent 
rating for left wrist strain manifested by pain on motion 
based on the January 2004 examiner's link of this disability 
to the veteran's service-connected fourth finger, and the 
noncompensable rating for the fourth finger dislocation was 
continued.  The left metacarpal and interphalangeal joint did 
not reflect any anatomical abnormalities and palpation was 
painless.

VA joints examination in February 2005 revealed that the 
veteran complained of occasional pain in the left wrist, with 
diminished motion that was reduced further by fatigue, and 
numbness.  The fourth metacarpal on the left hand reportedly 
gave the veteran pain all the time (currently +5/10), with 
diminished range of motion and fatigue.  It was noted that 
the veteran was right handed.  Historically, it was noted 
that the veteran had been involved in a fight during service 
while aboard ship, and sustained the fracture of the fourth 
metacarpal on the left hand and jammed his wrist.  The hand 
and wrist were casted.  Certain activities were limited or 
took longer because of his hand problems.  

Examination of the left wrist revealed pain on motion and to 
palpation.  The veteran could press 2 with the tensile 
dynamometer with the right hand and 1 with the left.  The 
veteran could dorsiflex the left hand from 0 to 40 degrees 
with +3/10 pain.  The examiner was unable to passively flex 
the hand past the 40 degree position due to pain.  After 
fatiguing the wrist, the veteran could still dorsiflex it 
from 0 to 40 degrees.  The veteran could palmar flex the left 
wrist from 0 to 45 degrees with +2/10 pain, radially deviate 
it from 0 to 30 degrees with no pain, and ulnar deviate it 
from 0 to 30 degrees with +4/10 pain.  

Examination of the left hand revealed a small tender hump in 
the proximal portion of the fourth metacarpal, and that the 
veteran was able to touch the tips of his thumb to the tips 
of all of his fingers with the exception of finger four, 
which he missed by 2 centimeters.  He was also able to touch 
the thumb to the metacarpal phalangeal (MP) joint of finger 
number 5 or the little finger.  The veteran was able to 
adduct all of his fingers normally with the exception of the 
fact that the tip of the little finger missed the tip of the 
ring finger (four) by 1 centimeter.  The veteran was able to 
make a fist but missed the mid palmar crease starting with 
the index finger, by 3 centimeters, the middle finger, by 3 
centimeters, the ring finger, by 8 centimeters, and the 
little finger, by 2 centimeters.  The veteran was able to 
extend all of the joints to 0 degrees with the exception of 
the distal interphalangeal (DIP) joint of the ring finger 
that stayed hyperextended at a -10 position.  The thumb could 
be flexed at the MP joint from 0 to 60 degrees, and the 
interphalangeal (IP) joint, from 0 to 55 degrees.  The index 
finger could be flexed at the MP joint from 0 to 45 degrees, 
the proximal interphalangeal (PIP) joint, from 0 to 120 
degrees, and the DIP joint, from 0 to 15 degrees.  The middle 
finger could be flexed at the MP joint from 0 to 50 degrees, 
the PIP joint, from 0 to 120 degrees, and the DIP joint, from 
0 to 15 degrees.  The ring finger could be flexed at the MP 
joint from 0 to 25 degrees, the PIP joint, from 0 to 20 
degrees, and the DIP joint stayed hyperextended at a -10 
position and could not really be flexed at all.  The little 
finger could be flexed at the MP joint from 0 to 20 degrees, 
the PIP joint, from 0 to 100 degrees, and the DIP joint could 
not be flexed past the 0 degree position.  X-rays of the left 
wrist were normal.  X-rays of the left hand revealed an old 
fracture of the fourth metacarpal.

The diagnosis was traumatic injury to the left wrist with 
chronic strain and traumatic injury to the left hand with 
fracture of the fourth metacarpal with residual.  The 
examiner commented that DeLuca in the case of the wrist was 
primarily pain and that DeLuca really did not apply in the 
hand in this case.

At the veteran's hearing before the Board in July 2005, the 
veteran's representative contended that painful motion of the 
fourth finger permitted a compensable rating for the joint 
pursuant to 38 C.F.R. § 4.59 (2005), that the veteran was 
ambidextrous, that his left hand should be considered his 
dominant hand for rating purposes, and that the veteran's 
disability was manifested by neurological disability that was 
entitled to a separate compensable rating (transcript (T.) at 
p. 3).  The veteran maintained that while he wrote with his 
right hand, he did almost everything else with his left (T. 
at p. 4).  He experienced daily pain and numbness in the left 
hand (T. at p. 4).  The numbness would be in the fingertips, 
top of the hand, and arm (T. at p. 5).  In terms of 38 C.F.R. 
§ 4.59, the representative also wanted VA to consider 
entitlement to a compensable extrascheduler rating for the 
fourth finger disability (T. at p. 6).


II.  Analysis

Turning first to the veteran's left wrist disability, the 
Board notes that the current 10 percent rating has been 
assigned for limitation of motion with pain pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005), which 
provides that dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants the maximum rating under that 
code of 10 percent evaluation.  Notably, despite the fact 
that the evidence did not demonstrate compensable limitation 
of dosiflexion or palmar flexion, the RO considered the 
veteran's pain on functional use, and assigned a 10 percent 
rating pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

As there is no evidence of nonunion of the radius and/or 
ulna, 38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, and 
5212 (2005) do not provide any basis for an increased rating.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2005).  
However, the veteran has not been service-connected for 
arthritis as secondary to his left wrist disorder, and there 
are no X-ray findings or diagnosis of left wrist arthritis.  
Thus, the diagnostic criteria for arthritis are not for 
consideration.  The Board further notes that even if it were 
to consider such codes, since they are based on limitation of 
motion and the veteran does not have compensable loss of 
motion of the left wrist, such codes would not provide a 
basis for an evaluation in excess of the currently assigned 
10 percent rating for loss of motion with pain.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations on which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca, supra.  

With respect to the veteran's left wrist disability, the 
Board again notes that the RO determined that the veteran's 
noncompensable limitation of motion in the left wrist with 
pain justified a 10 percent rating, and thus, functional loss 
due to pain under 38 C.F.R. § 4.40 and 4.45 already form the 
basis for the currently assigned rating and cannot by 
themselves justify and even higher rating.  

38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005) would also not 
provide any basis for a higher rating as the evidence does 
not substantiate even the threshold limitation required for a 
compensable rating under this diagnostic code.

In addition, while a higher rating might be available in the 
event the evidence demonstrated left wrist ankylosis, since 
there is no medical evidence of ankylosis, the criteria 
related to such symptoms do not provide a potential basis for 
an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2005).  Consequently, the Board finds that an increased 
rating for the veteran's left wrist strain pursuant to the 
rating criteria applicable to musculoskeletal disability of 
the wrist is not warranted.

The Board has considered the noncompensable rating currently 
assigned for the veteran's left fourth finger disability 
(38 C.F.R. § 4.71a, Diagnostic Codes 5219-5230 (in effect 
before and after August 26, 2002)).  Limitation of motion of 
the fourth finger, however, does not provide for a 
compensable rating.  
It should be noted that although a December 2003 VA examiner 
noted some osteoarthritic changes in the fourth finger, 
osteoarthritis has not been adjudicated as secondary to the 
veteran's left fourth finger disability, and even if it were 
already service connected, this would still not result in a 
compensable rating as arthritis is also rated based on loss 
of motion of the affected joint.  

Finally, with respect to both the left wrist and fourth 
finger disabilities, the Board has additionally considered 
higher ratings under 38 C.F.R. § 3.321, and finds that the 
veteran's disabilities, while clearly painful and limiting, 
have not been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

The Board would also note that while it appreciates the 
veteran's contentions that his left hand is his dominant 
hand, the Board finds that it need not make any determination 
in this regard, as the current ratings available based on the 
level of severity manifested by the veteran's disabilities is 
not affected by whether the veteran is left hand dominant.



ORDER

Entitlement to a rating in excess of 10 percent for left 
wrist strain is denied.

Entitlement to a compensable rating for dislocation of the 
left fourth metacarpal is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


